EXHIBIT 99.1 Press release dated September 21, 2009 GEOGLOBAL ANNUAL MEETING ACCESSIBLE THROUGH WEBCAST Calgary, Alberta, Canada, September 21, 2009 – GeoGlobal Resources Inc. (GeoGlobal or the Company) (NYSE/AMEX: GGR) announced today that its annual meeting of stockholders can be accessed through an Internet webcast.The annual meeting is scheduled to be held in the Blake Lounge at the National Club, 303 Bay Street, Toronto, Ontario, M5H 2R1 on Thursday, the 24th of September, 2009 commencing at 3:30pm EST.All parties are invited to attend the webcast. Webcast: To listen and view the live webcast of the Meeting, you can go to our website at www.geoglobal.com and click on "Annual Meeting Webcast".
